Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2020 has been entered.
 
Claims 48-50,52,55-56,79 are under examination 

Response to Applicants’ Arguments/Remarks

	Examiner notes the amendment of MCP-1 to claim 48.  The addition of the claim limitation resulted in examiner withdrawing the previously made rejection and putting forth new rejections that teach the added limitation.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 48-50,52 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez-Torres (CD16+ and CD16- human blood monocyte subsets differentiate in vitro to dendritic cells with different abilities to stimulate CD4+ T cells) in view of Omata “Monocyte Chemoattractant Protein-1 Selectively Inhibits the Acquisition of CD40 Ligand-Dependent IL-12 Producing Capacity of Monocyte-Derived Dendritic Cells and 

Sanchez teaches enriching for CD16+ and CD16-CD14+ monocytes and then culturing them in a dendritic promoting medium (Abstract, Page 1572 In vitro differentiation of PBMC section).  Table 1 shows that the CD16+ monocytes have a mixed population of CD16+CD14+ (intermediate monocytes) and CD16+CD14- (non-classical) cells as in instant Claim 48.  
Sanchez teaches a process of enriching for intermediate monocytes and non-classical cells from monocytes and then subsequently further differentiating those particular cells into dendritic cells.  Sanchez does not clearly use MCP-1 cytokine for the purpose of differentiating/transitioning classical monocytes/freshly isolated monocytes into non-classical/intermediate monocytes.  However, at the time of applicants’ filing, it would have been obvious to have applied MCP-1 during such a  process based on the teachings of Omata.  An artisan would have been motivated to have applied MCP-1 since Omata teaches that administration of such a cytokine can drive differentiation of classical monocytes to dendritic cells (Page 4862, Cell purification and culture conditions section of Omata).  Although not expressly acknowledged in the Omata reference, the classical monocytes must first differentiate into non-classical monocytes and intermediate monocytes before becoming dendritic cells.  Yang expressly teaches that classical monocytes/freshly isolated monocytes differentiate into intermediate monocytes and non-classical monocytes before becoming dendritic cells (Page 6, as in instant Claim 48.
Dependent Claims taught by Sanchez-Torres
Table 1 shows that the cultured cells increase in expression of both CD80 and CD86 after 8 days of culturing as in instant Claims 49-50.  In Sanchez-Torres, the enrichment step is accomplished using magnetic cell sorting with MAC isolation kits.  This allows a harvesting/enrichment of intermediate and non-classical monocyte cells. as in instant Claim 52.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 48,55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez-Torres (CD16+ and CD16- human blood monocyte subsets differentiate in vitro to dendritic cells with different abilities to stimulate CD4+ T cells) in view of Omata “Monocyte Chemoattractant Protein-1 Selectively Inhibits the Acquisition of CD40 Ligand-Dependent IL-12 Producing Capacity of Monocyte-Derived Dendritic Cells and Mondulates Th1 Immune Response” Journal of Immunology 2002, 169: 4861-4866 and Yang “Monocyte and macrophage differentiation:  circulation inflammatory monocyte as 

Sanchez-Torres, Omata, and Yang apply as above.  Sanchez-Torres teaches the use of the monocyte derived dendritic cell composition in the treatment of cancer (Abstract).  However, Sanchez-Torres fails to further elaborate on how this particular composition can be used in a cancer vaccine treatment.  One of ordinary skill would have been motivated to use the monocyte derived dendritic cell composition in a cancer vaccine treatment because Garcia Alcaide teaches “autologous myeloid DCs such as monocyte derived DCs, pulsed ex vivo with a variety of inactivated pathogens and tumor antigens have been shown to induce a potent protective immunity against cancer (Page 2, ln 11-14).” 
 The Sanchez-Torres reference does not expressly discuss the use of autologous cells.  However, at the time of applicants’ filing, it was known that it was desirable to use autologous cells in order to prevent rejection of implant material.  Garcia Alcaide uses autologous cells as mentioned above.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


s 48 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez-Torres (CD16+ and CD16- human blood monocyte subsets differentiate in vitro to dendritic cells with different abilities to stimulate CD4+ T cells) in view of Omata “Monocyte Chemoattractant Protein-1 Selectively Inhibits the Acquisition of CD40 Ligand-Dependent IL-12 Producing Capacity of Monocyte-Derived Dendritic Cells and Mondulates Th1 Immune Response” Journal of Immunology 2002, 169: 4861-4866 and Yang “Monocyte and macrophage differentiation:  circulation inflammatory monocyte as biomarker for inflammatory disease” Biomarker Research 2014, 2:1, and Randolph “The CD16+ Subset of Human Monocytes Preferentially Becomes Migratory Dendritic Cells in a Model Tissue Setting” J. Exp. Med, Volume 196, Number 4, August 19, 2002.

Sanchez-Torres, Omata, and Yang apply as above.  Sanchez-Torres teaches isolating out the CD16+ cells (populations that are both CD14+ and CD14-) from blood using a combination of Ficoll-Hypaque (Gibco/BRL) and magnetic cell sorting (Page 1572, Cell Separation Section).  Sanchez-Torres does not teach the administration of a cytokine such as TGF-β1.  However, the administration of TGF-β1 would have been obvious based on the teachings of Randolph.  An artisan would have been motived to have further applied TGF-β1 to a monocyte cell population because incubation with TGF-β1 induces “surface phenotypes and migratory characteristics of CD16+ monocytes in CD16- monocytes (Abstract, Page 523, and Discussion Section).”  Since CD16+ monocytes, not CD16- monocytes are believed to be the cells capable of serving as precursors for dendritic cells, it would be desirable to add TGF-β1 to increase the number of monocyte cells capable of differentiating into dendritic cells in the event as in instant Claim 79.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657